ORDER
OPALA, Chief Justice.
On appellee Lawson’s suggestion of death and motion to dismiss, the motion is granted and Lawson is dismissed as a party appellee to this appeal. In this appeal from judgment for the defendants in a malicious prosecution suit, the cause of action against Lawson abated upon his death. 12 O.S.1991 § 1052; Foster v. Byars, No. 73,933, slip op. (Okl., Feb. 13, 1990). This appeal shall proceed against the remaining appellee.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 8TH DAY OF JUNE, 1992.
HODGES, V.C.J., HARGRAVE, KAUGER and SUMMERS, JJ. — concur.